Order entered July 11, 2013




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-11-01396-CV

                       IN THE INTEREST OF P.D.K., A CHILD

                    On Appeal from the 429th Judicial District Court
                                 Collin County, Texas
                        Trial Court Cause No. 429-56355-2010

                                       ORDER
      Appellee’s motion to dismiss is DENIED.


                                                 /s/   DAVID L. BRIDGES
                                                       JUSTICE